DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III   EXAMINER'S AMENDMENT


2.	An Examiner's Amendment to the record appears below.  Should the changes and/or  additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
3.	Authorization for this Examiner's Amendment was given in a telephone interview with Nico Van Waes on 2/4/2022.

	The application has been amended as follows:
	Claim 3 has been canceled.
	Claim 10 has been canceled.
	Claim 13 has been canceled.
	Claim 18 has been canceled.
In claim 1, line 3, -- receive a first handover preparation request from the source base station, wherein the first handover preparation request is associated with the user equipment and comprises an identifier of a first handover preparation procedure and an identifier of a first target cell of the target base station; and receive a second handover preparation request from the source base station, wherein the second handover preparation request is associated with the user equipment and comprises an identifier of a second handover preparation procedure and an identifier of a second target cell of the target base station; and -- has been inserted after “to:”;
in claim 1, line 4, “from a” has been changed to --from the--;

in claim 4, line 1, “claim 3” has been changed to -- claim 1--;
in claim 6, line 1, “claim 3” has been changed to -- claim 4--;
in claim 7, line 1, “claim 3” has been changed to -- claim 1--;
in claim 8, line 1, “claim 3” has been changed to -- claim 1--;
in claim 9, line 1, “claim 3” has been changed to -- claim 1--;
in claim 11, line 3, -- transmit a first handover preparation request to the target base station, wherein the first handover preparation request is associated with the user equipment and comprises an identifier of a first handover preparation procedure and an identifier of a first target cell of the target base station; and transmit a second handover preparation request to the target base station, wherein the second handover preparation request is associated with the user equipment and comprises an identifier of a second handover preparation procedure and an identifier of a second target cell of the target base station; and -- has been inserted after “to:”;
in claim 14, line 1, “claim 13” has been changed to -- claim 11--;
in claim 15, line 1, “claim 13” has been changed to -- claim 11--;
in claim 16, line 1, “claim 13” has been changed to -- claim 11--;
in claim 17, line 1, “claim 13” has been changed to -- claim 11--;

--21. The apparatus according to claim 1, wherein the handover of the user equipment is a conditional handover. -- has been added; 
-- 22. The apparatus according to claim 11, wherein the handover of the user equipment is a conditional handover. -- has been added; 
-- 23.  The apparatus according to claim 19, wherein the first and second handover preparations are for a conditional handover of the user equipment -- has been added.

Allowable Subject Matter
Claims 1,2,4-9,11,12, 14-17 and 19-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of art fails to teach or suggest alone, or in combination receive at a target base station a first handover preparation request from a source base station, wherein the first handover preparation request is associated with a user equipment and comprises an identifier of a first handover preparation procedure and an identifier of a first target cell of the target base station;  receive at the target base station a second handover preparation request from the source base station, wherein the second handover preparation request is associated with the user equipment and comprises an identifier of a second handover preparation procedure and an identifier of a second target cell of the target base station; and transmit, from the target base station to the source base station, an indication of a maximum level of allocation associated with a handover of [[a]] the user equipment, wherein the indication comprises at least one of: a maximum number of prepared target cells for the user equipment, a maximum number of target base stations for the user equipment and an indication that no more handover preparation requests are allowed for the user equipment.

Regarding claim 11, the prior art of art fails to teach or suggest alone, or in combination transmit a first handover preparation request to a target base station, wherein the first handover preparation request is associated with a user equipment and comprises an identifier of a first handover preparation procedure and an identifier of a first target cell of the target base station; transmit a second handover preparation request to the target base station, wherein the second handover preparation request is associated with the user equipment and comprises an identifier of a second handover preparation procedure and an identifier of a second target cell of the target base station; and receive, from the 

Regarding claim 19, the prior art of art fails to teach or suggest alone, or in combination receive, at a target base station, a first handover preparation request from a source base station, wherein the first handover preparation request is associated with a user equipment and comprises an identifier of a first handover preparation and a cell identifier of a first target cell of the target base station; receive, at the target base station, a second handover preparation request from the source base station, wherein the second handover preparation request is associated with the user equipment and comprises an identifier of a second handover preparation and a cell identifier of a second target cell of the target base station; determine that that the identifier of the first handover preparation and the identifier of the second handover preparation are the same; and perform at least one of the following at the target base station: distinguish between different handover preparations for the same user equipment based on the cell identifiers, determine the context of the user equipment based on the cell identifiers, and associate the context of the user equipment with the cell identifiers.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/              Primary Examiner, Art Unit 2648